Vanguard Structured Large-Cap Growth Fund Supplement to the Prospectus Dated January 27, 2011 Liquidation and Dissolution of Vanguard Structured Large-Cap Growth Fund Effective as of the close of business on May 31, 2011, the liquidation and dissolution of Vanguard Structured Large-Cap Growth Fund is complete. Any references to the Structured Large-Cap Growth Fund in this prospectus are hereby deleted. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 872A 052011 Vanguard Quantitative Funds Vanguard Structured Large-Cap Growth Fund Vanguard Structured Large-Cap Value Fund Supplement to the Statement of Additional Information Dated January 27, 2011 (revised March 8, 2011) Liquidation and Dissolution of Vanguard Structured Large-Cap Growth Fund and Vanguard Structured Large-Cap Value Fund Effective as of the close of business on May 31, 2011, the liquidation and dissolution of Vanguard Structured Large-Cap Growth Fund and Vanguard Structured Large-Cap Value Fund is complete. Any references to these two funds in this Statement of Additional Information are hereby deleted. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 093A 052011
